Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claim 1 is cancelled.
Claims 3 and 4 have been amended.
Claims 22-28 were added.
Claims 2-28 are pending in the current application.
Claims 8-21 are withdrawn from consideration.
Claims 2-7 and 22-28 are examined in the current application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-5 and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 2-5 and 22-26 are determined to be directed to a natural phenomenon without significantly more. The rationale for this determination is explained below with evidence from NPL Becana et al “Oxidation and Reduction of Leghemoglobin in Root Nodules of Leguminous Plants” (from Plant Physiol (1992) 98, 1217-1221).
Regarding claims 2-5 and 22-26: The myoglobin or leghemoglobin isolated and purified from genetically modified yeast organism recited in claims 2-5 and 22-26 are not markedly different in structure from naturally occurring myoglobin or leghemoglobin products, and since leghemoglobin is naturally in aqueous environment in a reduced form due to the presence of reducing agents (see Becana whole document), the composition recited claims 2-5 and 22-26 does not qualify as eligible subject matter under 35 USC §101. Clarification and/or correction is/are required.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 2, 4, 5 and 24-26 are rejected under 35 U.S.C. 102(b) as being anticipated by, or in the alternative unpatentable under 35 USC 103 as being obvious over NPL Sykes et al., ‘Determination of Myoglobin Stability by Visible Spectroscopy”.
Regarding claims 2, 4, 5, 24-26: Sykes discloses an aqueous stock solution comprising 2mg/ml myoglobin without any other protein (see Sykes page 1283, bottom of left column).
As to the use of the composition to enhance a meat substitute: The recitation in the claims that the composition is “for enhancing a meat substitute” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Sykes discloses an aqueous solution of myoglobin as presently claimed, it is clear that the aqueous solution of myoglobin of Sykes would be capable of performing the intended use, i.e. enhance a meat substitute, presently claimed as required in the above cited portion of the MPEP.
As to the myoglobin being isolated from genetically modified yeast: While the myoglobin in Sykes is not from the same source as the myoglobin recited in the claims, it appears that Applicant is merely putting the source limitation not to differentiate the effect of having a myoglobin from a different source, but merely to give credence to where the source is. As such, it is examiner’s position that the heme-containing protein (i.e., myoglobin) isolated from genetically modified yeast recitation does not render the current limitations patentably distinct from the prior art.

Claims 2, 3, 24 and 25 are rejected under 35 U.S.C. 102(b) as being anticipated by, or in the alternative unpatentable under 35 USC 103 as being obvious NPL Proulx et al., “Iron Bioavailability of Hemoglobin from Soy Root Nodules Using a Caco-2 Cell Culture Model” (from J. Agric. Food Chem. 54, pp. 1518-1522).
Regarding claims 2, 3, 24 and 25: Proulx discloses using the Heme-iron containing globin, leghemoglobin, that is isolated from soybean root nodules, to successfully fortify foods, such as tortillas, with only the hemed-iron (see Proulx abstract, page 1519, left column).
As to the use of the composition to enhance a meat substitute: The recitation in the claims that the composition is “for enhancing a meat substitute” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Proulx discloses of fortifying food with leghemoglobin as presently claimed, it is clear that the leghemoglobin Sykes would be capable of performing the intended use, i.e. enhance a meat substitute, presently claimed as required in the above cited portion of the MPEP.
As to the leghemoglobin being isolated from genetically modified yeast: While the leghemoglobin in Proulx is not from the same source as the leghemoglobin recited in the claims, it appears that Applicant is merely putting the source limitation not to differentiate the effect of having a myoglobin from a different source, but merely to give credence to where the source is. As such, it is examiner’s position that the heme-containing protein (i.e., leghemoglobin) isolated from genetically modified yeast recitation does not render the current limitations patentably distinct from the prior art.

Claim Rejections - 35 USC § 103
Claims 6, 7 and 27 are rejected under under 35 USC 103 as being obvious NPL Proulx et al., “Iron Bioavailability of Hemoglobin from Soy Root Nodules Using a Caco-2 Cell Culture Model” (from J. Agric. Food Chem. 54, pp. 1518-1522).
Regarding claims 6, 7 and 27: Proulx discloses using the Heme-iron containing globin, leghemoglobin, that is isolated from soybean root nodules, to successfully fortify foods, such as tortillas, with only the hemed-iron (see Proulx abstract, page 1519, left column). Proulx also discloses that the leghemoglobin provided a stable source of iron, and since soy root nodules are not used in agriculture production, leghemoglobin is also readily available and provides value added product for soy producers (see Proulx bottom of right column on page 1521 to top left column on page 1522). In view of the fact that beef is a known source of iron, it would have been obvious to a skilled artisan to have used the iron fortifying composition from Proulx, leghemoglobin, to fortified meat substitutes in order to provide the consumer with a meat substitutes with improved nutritional value as it is fortified with iron, and also provide the consumer with a meat analog that is nutritionally similar to real meat, and thus arrive at the claimed limitations.
As to the relative amount of the heme-iron-containing protein recited in claim 7: Proulx discloses of fortifying foods, such as tortillas, with 50ppm (i.e., 0.00005) of iron using blends comprised of 50% or 100% leghemoglobin isolated from soybean root nodules (see Proulx abstract; materials and methods on page 1519), where the total iron content of the leghemoglobin samples was about 1.7mg/g (i.e., 0.0017) (see Proulx bottom paragraph left column on page 1520 to top paragraph right column on page 1520). Accordingly, Proulx discloses of tortillas comprising about 3% (i.e, 0.00005/0.0017 ~ 3.0%), or 1.5% (i.e., 0.00005/0.0017 x 50% ~ 1.5%) leghemoglobin, which reads on the relative amounts of the heme-iron-containing protein recited in claim 7.
In the alternative, in view of the fact that the iron content of leghemoglobin is known, it would have been obvious to a skilled artisan to have modified the amount of leghemoglobin added in order to meet a desired level of iron fortification, and thus arrive at the claim limitations.

Claims 6, 7 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rolan et al., (US 2008/0268112). Evidenced by NPL “UCSB ScienceLine” (from http://scienceline.ucsb.edu/getkey.php?key=1859).

Regarding claims 6, 7 and 28: Rolan discloses of a meat substitute comprising structural plant protein, which simulates ground beef (see Rolan abstract; paragraphs 20, 75-78 and 101-103). Rolan also discloses of the meat substitute comprises animal meat (see Rolan paragraphs [0073]-[0078]), which is known to comprise myoglobin.
As to the myoglobin being an additive isolated from genetically modified yeast: While the myoglobin in Rolan is not from the same source as the myoglobin recited in the claims, it appears that Applicant is merely putting the source limitation not to differentiate the effect of having a myoglobin from a different source, but merely to give credence to where the source is. As such, it is examiner’s position that the heme-containing protein additive (i.e., myoglobin) isolated from genetically modified yeast recitation does not render the current limitations patentably distinct from the prior art.
As to the relative amount of the heme-iron-containing protein recited in claim 7: Rolan discloses using animal meat (e.g., beef) in the meat substitute at relative amounts of about 30% (see Rolan paragraphs [0073]-[0077]). Given the fact that beef comprises 1.5-2.0% myoglobin (see UCSB page 1), the relative content of myoglobin in the meat substitute in Rolan reads on the relative amounts of the heme-iron-containing protein recited in claim 7.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on June 24th 2022, with respect to the rejections of claims 2-7 and 22-28 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Sykes et al., Proulx et al. and Rolan et al. (see discussion, above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792